UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Exact name of Registrant as specified in its charter) Commission File Number 272199 100 Iowa (State of Incorporation) 20-4195009 (I.R.S. Employer Identification No.) 2108 140th Avenue, P.O. Box 21 Algona, IA50511 (Address of Principal Executive Offices) (515) 395-8888 Registrant’s telephone number, including area code (Check one):oForm 10-KoForm 20-FoForm 11-KxForm 10-QoForm 10-DoForm N-SAR oForm N-CSR For Period Ended:June 30, 2010 [ ] Transition Report on Form 10-K [ ] Transition Report on Form 20-F [ ] Transition Report on Form 11-K [ ] Transition Report on Form 10-Q [ ] Transition Report on Form N-SAR For the Transition Period Ended: If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I REGISTRANT INFORMATION East Fork Biodiesel, LLC Full Name of Registrant N/A Former Name if Applicable 2108 140th Ave., P.O. Box 21 Address of Principal Executive Office (Street and Number) Algona, IA 50511 City, State and Zip Code PART II RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the Registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III – NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report portion thereof, could not be filed within the prescribed time period. Registrant has been unable to complete its Form 10-Q for the quarter ended June 30, 2010 within the prescribed time because of delays in Registrant’s negotiation of and supplemental filings with the Court to correct and clarify the terms and conditions of Registrant’s foreclosure proceedings regarding its real estate and Plant and supplemental Court filings in connection with its application for dissolution.These matters have taken a significant amount of management’s time away from the preparation and completion of the Registrant’s Form 10-Q.As a result, Registrant believes that these delays cannot be eliminated without unreasonable time and expense. 2 PART IV OTHER INFORMATION Name and telephone number of person to contact in regard to this notification: Chris L. Daniel 451-7222 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the Registrant was required to file such report(s) been filed? If answer is no, identify report(s). xYes oNo Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof?oYesxNo If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. EAST FORK BIODEISEL, LLC (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date:August 16, 2010 By: Chris L. Daniel Its: Chief Executive Officer 3
